Honorable Fred E. West           Opinion No. WW-1500
County Attorney
Lubbock, Texas                   Re:   Taxation of property
                                       acquired by the Urban
                                       Renewal Agency under
Dear Mr. West:                         the stated facts.
        You have requested an opinion on the following question
copied from your request:
          "When the Urban Renewal Agency acquires
          property after the first of the year which
          has been lawfully assessed on the property
          tax rolls of the State and County Tax Col-
          lector, Is the tax collector required to
          remove said property from the tax rolls
          on the date of such acquisition and col-
          lect taxes from the private owner which
          have accrued to date of such acquisition,
          exempting the Urban Renewal Agency from
          taxation during the period of Its owner-
          ship?"
        Provided that the right of eminent domain by the city
has been acquired as provided In Article 126gL-3, Section 10,
the property would be subject to taxes for only that part of
the year it is owned by the person who owned It as of January 1
of the year in question. The person owning property on Janu-
ary 1 would owe taxes for that part of the year before it was
acquired by the city. Dlcklson vs. City of San Antonio, 349
S.W.2d 640 (Civ. App. 1‘961,error ref. n.r.e.).
        The property after being acquired by the city would not
be subject to a lien for prior taxes, and the property in question
is exempt from ad valorem taxes as long as It is owned by the city
and used for a public purpose. City of Marlin vs. State, 205
S.W.2d 809 Clv. App. 1947). City of Houston vs. Garland, 264
S.W.2d 783 tCiv. App. 1954, error ref. n.r.e.).
Honorable Fred E. West, Page 2 (Opinion No. WW-1500)


                           SUMMARY
              Property acquired by Urban Renewal Agency
         for City of Lubbock, to be used for public pur-
         poses, Is subject to state and county ad valorem
         taxes for only that portion of the year prior to
         the time acquired by the Urban Renewal Agency;
         and after being so acquired, It Is not subject
         to a lien for the taxes.
                             Yours very truly,
                             WILL WILSON



                              By:J. H. Broadhurst
                                     Assistant Attorney General:

JHB:pw
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bill Allen
Albert Pruett
Sam Stone
Scranton Jones
REVIEMEDFORTHEATTORNEY     GENERAL
By: Leonard Passmore